 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   RICHARD LACY LETNER,                              Case No. 1:18-cv-01459-AWI
11                  Petitioner,                        DEATH PENALTY CASE
12           v.                                        ORDER GRANTING APPLICATION FOR
                                                       APPOINTMENT OF COUNSEL
13   RONALD DAVIS, Warden of California State
     Prison at San Quentin,                            (Doc. No. 1)
14
                    Respondent.                        ORDER GRANTING APPLICATION TO
15                                                     PROCEED IN FORMA PAUPERIS
16                                                     (Doc. No. 2)
17

18

19          On October 23, 2018, Petitioner Richard Lacy Letner, a state prisoner facing capital

20 punishment, commenced this action pursuant to 28 U.S.C. § 2254 by filing a request for

21 appointment of counsel to represent him. (Doc. No. 1.) Petitioner appends his declaration (Doc.

22 No. 1-1) supporting both the request for appointment of counsel and his separate motion to

23 proceed in forma pauperis filed on his behalf by Kelly Culshaw, Assistant Federal Defender

24 (Doc. No. 2). Petitioner’s declaration includes a statement of his indigence.

25                        I. REQUEST FOR APPOINTMENT OF COUNSEL

26          Section 3599(a)(2) of Title 18 of the United States Code provides for the appointment of

27 one or more attorneys to represent an indigent person proceeding under 28 U.S.C. § 2254 to

28 vacate a death sentence. Rule 191(c) of the Local Rules of the United States District Court for
                                                 1
 1 the Eastern District of California also provides for the appointment of counsel for indigent

 2 capital habeas petitioners. Under this rule, selection of counsel is made from a panel of attorneys

 3 qualified for appointment in death penalty cases and certified by a selection board appointed by

 4 the Chief Judge. Based on Petitioner’s submissions, he is entitled to appointment of counsel

 5 under 18 U.S.C. § 3599(a)(2).

 6                     II. APPLICATION TO PROCEED IN FORMA PAUPERIS

 7         Rule 3(a) of the Rules Governing § 2254 Cases in the United States District Courts

 8 provides that a petitioner seeking in forma pauperis status shall file an affidavit of assets as

 9 required by 28 U.S.C. § 1915. Rule 3(a) also requires a certificate from the prison stating the

10 amount on deposit in the petitioner’s accounts. Based on Petitioner’s submissions, he has

11 complied with the requirements of 28 U.S.C. § 1915 and Rule 3(a) of the Rules Governing §

12 2254 Cases in the United States District Courts. He is entitled to proceed in forma pauperis.

13                                             III. ORDER

14         The Court finds good cause to grant Petitioner’s application for appointment of counsel

15 and to proceed in forma pauperis.

16         Accordingly,

17         1.      Petitioner’s application for appointment of counsel is granted. The matter is

18                 referred to the Selection Board for the Eastern District of California for

19                 recommendation of suitable counsel.

20         2.      Petitioner’s application to proceed in forma pauperis is granted.

21
     IT IS SO ORDERED.
22

23 Dated: October 25, 2018
                                                SENIOR DISTRICT JUDGE
24

25

26
27

28
                                                    2
